—Order, Supreme Court, New York *187County (Eileen Bransten, J.), entered April 22, 1999, as amended by order of the same court and Justice entered May 18, 1999, which granted plaintiffs motion to restore the action to the calendar, unanimously affirmed, without costs.
The action was properly restored upon a showing of an absence of prejudice to defendants attributable to the eight-month delay between the CPLR 3404 automatic dismissal of the action and plaintiffs motion to restore, a reasonable excuse for the delay, a meritorious cause of action and lack of intent to abandon the action (see, Salzano v Mastrantonio, 267 AD2d 5). Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.